Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 1 of 9

Important Privacy Notice

Federal Rule of Civil Procedure 5.2 prohibits litigants in a non-habeas proceeding from
submitting documents that contain personal information. Unless the Court orders otherwise,

personal identifying information in Court filings must be limited as follows:

* Social security numbers, taxpayer-identification numbers, and financial account numbers
must include only the last four digits (e.g., xxx-xx-1234)

* Birth dates must include the year of birth only (e.g., xx/xx/2000)
* Names of persons under the age of 18 must be indicated by initials only (e.g., A.B.)

You are responsible for protecting the privacy of this information in your filings. If your
documents, including attachments, contain any information that does not comply with this rule
please black out that information before sending your documents to the Court.

2
Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 2 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HOW TO PROCEED WITH AN EMPLOYMENT DISCRIMINATION OR
REHABILITATION ACT LAWSUIT

INSTRUCTIONS FOR A PERSON WITHOUT AN ATTORNEY

This packet contains forms to permit you to file the following:

Form 1, Civil Complaint
Form 2. Description of Lawsuit for Court Assignment
Form 3. Application to Proceed In Forma Pauperis (for people unable to pay the filing fee)
Form 4. Request for Appointment of Attorney
GENERAL INSTRUCTIONS

FORM 1 - CIVIL COMPLAINT

You should fill out and file Form 1 - Civil Complaint. When filling out the complaint,
you should remember the following:

1) You are the plaintiff. The defendant(s) is the employer(s) being sued. If you are
filing against a government agency or department, use the title of the head of that
agency or department - such as Postmaster General, Secretary of the Navy,
Secretary of Welfare of Pennsylvania, etc.

2) Your complaint must be legibly printed by hand or typewritten.

3) You must personally sign your complaint and declare under penalty of perjury that
the facts you allege are correct.

4) You must attach to the complaint a copy of your Notice of Right to Sue Letter from
the Equal Employment Opportunity Commission. The complaint must be filed
within the time specified in your Notice of Right to Sue Letter.

FORM 2 - DESCRIPTION OF LAWSUIT FOR COURT ASSIGNMENT

When you file your complaint, you must also complete and file an original and one copy of
Form 2 - Description of Lawsuit for Court Assignment.

(Rev. 5/2017)
Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 3 of 9

FORM 3 - MOTION TO PROCEED IN FORMA PAUPERIS (“IFP”)

In order for the complaint to be filed, it must be accompanied by the filing fee of $350
plus a $52.00 Administrative Fee. If you are unable to pay the filing fee, you must file Form 3 -
Motion to Proceed In Form Pauperis with the complaint. On Form 3, you must provide an
explanation for why you are unable to pay the filing fee. For example: “I am unemployed and
have no money except unemployment compensation.” Or: “I earn $__s a week and must support
afamily of __—.”

The judge assigned to your case will decide whether to grant you permission to file your
case in forma pauperis. Ifthe judge grants you permission to proceed in forma pauperis, then the
U.S. Marshal’s Office will serve copies of your complaint on the defendant(s). Therefore, you
must give the correct name and address of each defendant.

If the judge does not grant permission to proceed in forma pauperis, then you must pay the
$350 filing fee. You then must arrange to serve the complaint on the defendant(s). The U.S.
Marshal’s Office will not automatically serve the complaint for you if you are not granted in forma

pauperis status.
FORM 4 - REQUEST FOR APPOIN TMENT OF ATTORNEY

If you desire to have an attorney and believe you are entitled to have one appointed, you
should file Form 4 - Request for Appointment of Attorney. Attorneys are selected from the
Plaintiff's Employment Panel, as outlined in the enclosed Program Description. Please read this
enclosure carefully.

You may obtain a copy of your investigative file. Federal employees may do so from the
federal agency involved by calling that agency. Other employees can obtain a copy from the
Equal Employment Opportunity Commission (EEOC) by writing to:

Fredricka Warren

Christine Spriggs

EEOC, Information Specialists
801 Market Street, Suite 1300
Philadelphia, PA 19107

When you have completed your forms, bring them or mail them to:
Clerk of Court
United States District Court
601 Market Street, Room 2609
Philadelphia, PA 19106-1797

If you have any questions, you may call the Clerk’s Office at (215) 597-7704 and ask for
the Pro Se Writ Clerk.

NOTE: You should keep a copy of the forms that you file for your records.

9.
Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 4 of 9

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

Caption: A ,
Ben P. Heonwe COMPLAINT
~ FOR EMPLOYMENT
DISCRIMINATION
Full name(s) of Plaintiff(s)
Vv. CIVIL ACTION
NO.

 

 

 

Full name(s) of Defendant(s)

This action is brought for discrimination in employment pursuant to (check only those that apply):

J

(Rev. 10/2009)

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to
2000e-17 (race, color, gender, religion, national origin).

NOTE: In order to bring suit in federal district court under Title VII, you must first
obtain a Notice of Right to Sue Letter from the Equal Employment Opportunity
Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621-634.

NOTE: In order to bring suit in federal district court under the Age Discrimination
in Employment Act, you must first file a charge with the Equal Employment
Opportunity Commission, and you must have been at least 40 years old at the time
you believe that you were discriminated against.

Americans with Disability Act of 1990, as codified, 42 U.S.C. §§ 12112-12117.
NOTE: In order to bring suit in federal district court under the Americans with
Disabilities Act, you must first obtain a Notice of Right to Sue Letter from the Equal
Employment Opportunity Commission.

Pennsylvania Human Relations Act, as codified, 43 Pa. Cons. Stat. §§ 951-963
(race, color, family status, religious creed, ancestry, handicap or disability, age,
sex, national origin, the use of a guide or support animal because of blindness,
deafness or physical handicap of the user or because the user is a handler or trainer
of support or guide animals).
Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 5 of 9

NOTE: In order to bring suit in federal district court under the Pennsylvania
Human Relations Act, you must first file a complaint with the Pennsylvania Human
Relations Commission or the Philadelphia Commission on Human Relations, and
then you must wait one year prior to filing a lawsuit.

I. Parties in this complaint:

A. List your name, address and telephone number. Do the same for any additional plaintiffs
named. Attach additional sheets of paper as necessary.

Plaintiff

Name: Brian Y. Hood

Street Address: \LS5 S.coasgoeK s+.
County, City: Tn law

State & Zip:_V. A isd?

Telephone Number: 2 (53 -6 71-30%

B. List all defendants’ names and the address where each defendant may be served. Make

sure that the defendant(s) listed below are identical to those contained in the caption on the
first page. Attach additional sheets of paper as necessary.

Defendant

Name:

Street Address:
County, City:
State & Zip:
Telephone Number:

 

 

 

 

 

The address at which I sought employment or was employed by the defendant(s) is:

Employer: PA stoke HlicC Toms K_ chile
Street Address: 271.0 \ ‘Delmont Ove: '
County, City: VNilo Ael\onia

State & Zip: YAK AVS \

Telephone Number: (21S) “ASZ-5SZ2\6

Statement of the Claim

The discriminatory conduct of which I complain in this action includes (check only those
that apply to your case):

Failure to hire me

J Termination of my employment

Failure to promote me
Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 6 of 9

J Failure to reasonably accommodate my disability
Failure to reasonably accommodate my religion
Failure to stop harassment

Unequal terms and conditions of my employment

Retaliation

__d Other (specif): CAL. Coos wo From Retcal_ sShacted cheay Laushioakicn,
an vencle She was Uri GR Ses ying Woqs neutiag ecblens Luss Wewving susgey
Ly yy eC ‘
NOTE: Only asa renee raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

 

B. It is my best recollection that the alleged discriminatory acts occurred or began on or about:
(month) , (day) , (year)

C. I believe that the defendant(s) (check one):

is still committing these acts against me.
is not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check only those that apply and state
the basis for discrimination, for example, what is your religion, if religious discrimination

is alleged):
race color
religion gender/sex

national origin

age My date of birth is (Give your date of birth only if you are
asserting a claim of age discrimination)

E. The facts of my case are as follow (attach additional sheets of paper as necessary):

 

 

 

 

 

 

 

 
Il.

Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 7 of 9

NOTE: As additional support for the facts of your claim, you may attach to this complaint
a copy of your charge filed with the Equal Employment Opportunity Commission, the
Pennsylvania Human Relations Commission, or the Philadelphia Commission on Human
Relations.

Exhaustion of Administrative Remedies:
It is my best recollection that I filed a charge with the Equal Employment Opportunity

Commission or my Equal Employment ape counselor regarding the defendant’s
alleged discriminatory conduct on: |. isl 2.626 (Date).

 

The Equal Employment Opportunity Commission (check one):

has not issued a Notice of Right to Sue Letter.
| issued a Notice of Right to Sue Letter, which I received on | | |A [Zo2(_ (Date).

NOTE: Attach to this complaint a copy of the Notice of Right to Sue Letter from the Equal
Employment Opportunity Commission.

Only plaintiffs alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct (check one):

J 60 days or more have passed.
fewer than 60 days have passed.

It is my best recollection that I filed a charge with the Pennsylvania Human Relations
Commission or the Philadelphia Commission on Human Relations regarding the
defendant’s alleged discriminatory conduct on: (Date).

 

Since filing my charge of discrimination with the Pennsylvania Human Relations
Commission or the Philadelphia Commission on Human Relations regarding the
defendant's alleged discriminatory conduct (check one):

One year or more has passed.
Less than one year has passed.
Case 2:21-cv-01640-CDJ Document 2 Filed 04/06/21 Page 8 of 9

IV. Relief

WHEREFORE, Plaintiff prays that the Court grant such relief as may be appropriate, including
injunctive orders, damages, and costs as well as (check only those that apply):

Direct the defendant to hire the plaintiff.

Direct the defendant to re-employ the plaintiff.

Direct the defendant to promote the plaintiff.

Direct the defendant to reasonably accommodate the plaintiff's disabilities.
Direct the defendant to reasonably accommodate the plaintiff's religion.

Direct the defendant to (specify):

 

| If available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive damages,
prejudgment interest, post-judgment interest, and costs, including reasonable
attorney fees and expert witness fees.

Other (specify):

 

I declare under penalty of perjury that the foregoing is true and correct.

20

Signature of Plaintiff fun be

Signed this _ day of

 

 

Address _,
HEAD OD. Coe tackt St-
Wile, PA ait

 

Telephone number <269-@ 7 63--6€31-D96

Fax number (if-you have one)

 
 

math 7 ir

IMM

   

2 |i ©.

?Oe0 Ob40 oo01 14049 ~ ame 19106 R2303S100273-10

 

o
_—
oO
o
o
o
oO
Oo
a
N
—
©
oO
x
tT
oO
Oo
2
ir
N
_—
Cc
oO
E
aD
oO
oO
a
™
a)
Q
oO
st
©
a
oO
>
°
a
N
N
Oo
n
©
O

 
